Exhibit 10.3

 

 

 

COLLATERAL AGREEMENT

dated as of March 28, 2014

by and among

BLACKHAWK NETWORK HOLDINGS, INC.,

and certain of its Subsidiaries,

as Grantors,

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

ARTICLE I DEFINED TERMS

     1   

SECTION 1.1

    

Terms Defined in the Uniform Commercial Code.

     1   

SECTION 1.2

    

Definitions.

     2   

SECTION 1.3

    

Other Definitional Provisions.

     5   

ARTICLE II SECURITY INTEREST

     6   

SECTION 2.1

    

Grant of Security Interest.

     6   

SECTION 2.2

    

Partnership/LLC Interests.

     7   

SECTION 2.3

    

Grantors Remain Liable.

     8   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     8   

SECTION 3.1

    

Organization; Power; Qualification.

     8   

SECTION 3.2

    

Authorization of Agreement; Compliance with Laws; Non Contravention.

     9   

SECTION 3.3

    

Governmental Approvals.

     9   

SECTION 3.4

    

Perfected First Priority Liens.

     9   

SECTION 3.5

    

Title, No Other Liens.

     9   

SECTION 3.6

    

State of Organization; Location of Inventory, Equipment and Fixtures; other
Information.

     10   

SECTION 3.7

    

Accounts.

     10   

SECTION 3.8

    

Chattel Paper.

     10   

SECTION 3.9

    

Commercial Tort Claims.

     10   

SECTION 3.10

    

Deposit Accounts and Securities Accounts.

     10   

SECTION 3.11

    

Intellectual Property.

     11   

SECTION 3.12

    

Inventory.

     11   

SECTION 3.13

    

Investment Property; Partnership/LLC Interests.

     11   

SECTION 3.14

    

Instruments.

     11   

SECTION 3.15

    

Government Contracts.

     11   

SECTION 3.16

    

Aircraft.

     12   

ARTICLE IV COVENANTS

     12   

SECTION 4.1

    

Maintenance of Perfected Security Interest; Further Information.

     12   

SECTION 4.2

    

Maintenance of Insurance.

     12   

SECTION 4.3

    

Changes in Locations; Changes in Name or Structure.

     12   

SECTION 4.4

    

Required Notifications.

     13   

SECTION 4.5

    

Delivery Covenants.

     13   

SECTION 4.6

    

Control Covenants.

     13   

SECTION 4.7

    

Filing Covenants.

     14   

SECTION 4.8

    

Accounts.

     15   

SECTION 4.9

    

Intellectual Property.

     15   

SECTION 4.10

    

Investment Property; Partnership/LLC Interests.

     16   

SECTION 4.11

    

Equipment.

     17   

 

i



--------------------------------------------------------------------------------

SECTION 4.12

    

Vehicles.

     17   

SECTION 4.13

    

Government Contracts.

     17   

SECTION 4.14

    

Further Assurances.

     17   

ARTICLE V REMEDIAL PROVISIONS

     17   

SECTION 5.1

    

General Remedies.

     17   

SECTION 5.2

    

Specific Remedies.

     18   

SECTION 5.3

    

Private Sale.

     20   

SECTION 5.4

    

Application of Proceeds.

     21   

SECTION 5.5

    

Waiver, Deficiency.

     21   

ARTICLE VI THE ADMINISTRATIVE AGENT

     21   

SECTION 6.1

    

Appointment of Administrative Agent as Attorney-In-Fact.

     21   

SECTION 6.2

    

Duty of Administrative Agent.

     23   

SECTION 6.3

    

Authority of Administrative Agent.

     23   

ARTICLE VII MISCELLANEOUS

     24   

SECTION 7.1

    

Notices.

     24   

SECTION 7.2

    

Amendments, Waivers and Consents.

     24   

SECTION 7.3

    

Expenses, Indemnification, Waiver of Consequential Damages, etc.

     24   

SECTION 7.4

    

Right of Setoff.

     25   

SECTION 7.5

    

Governing Law; Jurisdiction; Venue; Service of Process.

     25   

SECTION 7.6

    

Waiver of Jury Trial.

     26   

SECTION 7.7

    

Injunctive Relief.

     26   

SECTION 7.8

    

No Waiver By Course of Conduct; Cumulative Remedies.

     27   

SECTION 7.9

    

Successors and Assigns.

     27   

SECTION 7.10

    

Survival of Indemnities.

     27   

SECTION 7.11

    

Titles and Captions.

     27   

SECTION 7.12

    

Severability of Provisions.

     27   

SECTION 7.13

    

Counterparts.

     27   

SECTION 7.14

    

Integration.

     28   

SECTION 7.15

    

Advice of Counsel; No Strict Construction.

     28   

SECTION 7.16

    

Acknowledgements.

     28   

SECTION 7.17

    

Releases.

     29   

SECTION 7.18

    

Additional Grantors.

     29   

SECTION 7.19

    

All Powers Coupled With Interest.

     29   

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.2    Excluded Deposit Accounts of Blackhawk Network, Inc. Schedule
3.6    Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification
Number; Registered Organization Number; Mailing Address; Chief Executive Office
and other Locations Schedule 3.9    Commercial Tort Claims Schedule 3.10   
Deposit Accounts and Securities Accounts Schedule 3.11    Intellectual Property
Schedule 3.13    Investment Property and Partnership/LLC Interests

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT (this “Agreement”), dated as of March 28, 2014, by and
among BLACKHAWK NETWORK HOLDINGS, INC., a Delaware corporation (the “Borrower”),
certain of the Borrower’s Subsidiaries as identified on the signature pages
hereto and any Additional Grantor (as defined below) who may become party to
this Agreement (such Subsidiaries and Additional Grantors, collectively, with
the Borrower, the “Grantors”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of the Secured Parties (as defined in the Credit
Agreement identified below).

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement dated as of the date hereof by and among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), the Lenders have agreed to make Extensions of
Credit to the Borrower upon the terms and subject to the conditions set forth
therein.

Pursuant to the terms of the Subsidiary Guaranty Agreement, certain Subsidiaries
of the Borrower have guaranteed the payment and performance of the Secured
Obligations.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of the Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Terms Defined in the Uniform Commercial Code.

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Account”, “Accession”, “Account Debtor”, “Authenticate”,
“Certificated Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit
Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Farm Products”,
“Fixtures”, “General Intangible”, “Goods”, “Instrument”, “Inventory”,
“Investment Company Security”, “Investment Property”, “Letter of Credit Rights”,
“Proceeds”, “Record”, “Registered Organization”, “Securities Account”,
“Securities Entitlement”, “Securities Intermediary”, “Supporting Obligation”,
“Tangible Chattel Paper”, and “Uncertificated Security”.

 

1



--------------------------------------------------------------------------------

(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

SECTION 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.18 (as required pursuant to Section 9.10
of the Credit Agreement).

“Administrative Agent” has the meaning set forth in the Preamble to this
Agreement.

“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all amendments thereto and
regulations promulgated thereunder.

“Borrower” has the meaning set forth in the Preamble to this Agreement.

“Collateral” has the meaning assigned thereto in Section 2.1.

“Collateral Account” has the meaning assigned thereto in Section 5.2.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Controlled Depositary” has the meaning assigned thereto in Section 4.6.

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.

“Copyrights” means, collectively, all of the following owned by any Grantor:
(a) all copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 3.11 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present and future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Copyright Licenses” means any agreement now or hereafter in existence naming
any Grantor as licensor or licensee, including, without limitation, those listed
in Schedule 3.11, granting any right, title or interest in or to any copyright,
including, without limitation, the grant of rights to the extent of such
Copyright Licenses to distribute, exploit and sell materials derived from any
copyright.

 

2



--------------------------------------------------------------------------------

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

“Excluded Deposit Account” means, collectively, (a) Deposit Accounts established
solely for the purpose of funding payroll, payroll taxes and other compensation
and benefits to employees, (b) so long as no Event of Default has occurred and
is continuing, Deposit Accounts with amounts on deposit that do not exceed
$250,000 for each individual Deposit Account and, when aggregated with the
amounts on deposit in all other Deposit Accounts for which control agreements
have not been obtained (other than those specified in clause (a)), do not exceed
$2,000,000 at any time, and (c) certain Deposit Accounts of Blackhawk Network,
Inc. set forth on Schedule 1.2.

“Excluded IP Licenses” has the meaning set forth in Section 2.1(iii)(B).

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.

“Grantors” has the meaning set forth in the Preamble to this Agreement.

“Intellectual Property” means, collectively, all of the following owned by any
Grantor: (a) all systems software and applications software, all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, and operations manuals, and all formulas, processes,
ideas and know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, and (c) Patents, Copyrights and Trademarks.

“IP Licenses” means, collectively, all of the following: (a) Patent Licenses,
(b) Copyright Licenses, (c) Trademark Licenses and (d) any other licenses to any
intellectual property rights owned by any third party.

“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

“Licensee Proceeds” means and any right, title or interest in or to any income,
royalties, damages or payments now or hereafter due and/or payable to Grantor
under any Patent License, Copyright License or Trademark License into which
Grantor has entered as a licensee, including, without limitation, damages or
payments for past, present or future infringements of any of the foregoing and
the right to sue for past, present and future infringements of any of the
foregoing property.

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each

 

3



--------------------------------------------------------------------------------

partnership, limited partnership or limited liability company owned thereby,
including, without limitation, such Grantor’s capital account, its interest as a
partner or member, as applicable, in the net cash flow, net profit and net loss,
and items of income, gain, loss, deduction and credit of any such partnership,
limited partnership or limited liability company, as applicable, such Grantor’s
interest in all distributions made or to be made by any such partnership,
limited partnership or limited liability company, as applicable, to such Grantor
and all of the other economic rights, titles and interests of such Grantor as a
partner or member, as applicable, of any such partnership, limited partnership
or limited liability company, as applicable, whether set forth in the
partnership agreement or membership agreement, as applicable, of such
partnership, limited partnership or limited liability company, as applicable, by
separate agreement or otherwise.

“Partnership/LLC Agreement” has the meaning set forth in Section 2.2(a).

“Patents” means collectively, all of the following owned by any Grantor: (a) all
patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 3.11, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Patent License” means all agreements now or hereafter in existence providing
for the grant by or to any Grantor of any right under the patent to manufacture,
use or sell any invention covered in whole or in part by a patent, including,
without limitation, any of the foregoing referred to in Schedule 3.11.

“Secured Obligations” means the “Secured Obligations” as defined in the Credit
Agreement, together with the obligations of each Subsidiary Guarantor under the
Subsidiary Guaranty Agreement.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for any of the Secured Obligations pursuant to the provisions of any
Loan Document.

“Trademarks” means, collectively, all of the following owned by any Grantor:
(a) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.11, (b) all reissues, extensions, continuations (in
whole or in part) and renewals of any of the foregoing, (c)

 

4



--------------------------------------------------------------------------------

all income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing or with respect to any of the foregoing, including,
without limitation, damages or payments for past, present or future
infringements of any of the foregoing, (d) the right to sue for past, present or
future infringements of any of the foregoing and (e) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.

“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Grantor of any right to use any trademark, including,
without limitation, any of the foregoing referred to in Schedule 3.11.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state and all tires and all other appurtenances to any of the foregoing.

SECTION 1.3 Other Definitional Provisions. Terms defined in the Credit Agreement
and not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (h) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (i) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (j) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (m) where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof.

 

5



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTEREST

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants, pledges and
collaterally assigns to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in the following property, now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest, and wherever located or deemed located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) all Accounts;

(b) all cash and currency;

(c) all Chattel Paper;

(d) all Commercial Tort Claims identified on Schedule 3.9;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) all Fixtures; provided that, in no event shall the Collateral include
Fixtures that constitute real property;

(i) all General Intangibles;

(j) all Instruments;

(k) all Intellectual Property, IP Licenses and Licensee Proceeds;

(l) all Inventory;

(m) all Investment Property;

(n) all Letter of Credit Rights;

(o) all Vehicles

(p) all other Goods not otherwise described above;

(q) all books and records pertaining to the Collateral; and

 

6



--------------------------------------------------------------------------------

(r) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Accessions to any of the foregoing and all collateral
security and Supporting Obligations (as now or hereafter defined in the UCC)
given by any Person with respect to any of the foregoing;

provided, that (i) any Security Interest in any Capital Stock or other ownership
interests issued by any Foreign Subsidiary shall be limited to sixty-five
percent (65%) of all issued and outstanding shares of all classes of voting
Capital Stock of each first tier Material Foreign Subsidiary and one hundred
percent (100%) of all issued and outstanding shares of all classes of non-voting
Capital Stock of such first tier Material Foreign Subsidiary, (ii) any Security
Interest in any Capital Stock or other ownership interests issued by Blackhawk
Network (Overseas Territories), LLC shall be limited to sixty-five percent
(65%) of all issued and outstanding shares of all classes of its voting Capital
Stock or other ownership interests and one hundred percent (100%) of all issued
and outstanding shares of all classes of its non-voting Capital Stock or other
ownership interests, and (iii) the Security Interests granted herein shall not
extend to, and the term “Collateral” shall not include, (A) any obligation or
property of any kind due from, owed by or belonging to any Sanctioned Person,
(B) any rights under any lease, instrument, contract or agreement of any Grantor
to the extent that the granting of a security interest therein would, under the
express terms of such lease, instrument, contract or agreement, including any IP
Licenses (the “Excluded IP Licenses”), (I) be prohibited or restricted by,
result in a breach of the terms of, constitute a default under or result in a
termination of any such lease, instrument, contract or agreement governing such
right or (II) violate Applicable Law, unless, in the case of (I), (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
Applicable Law or (y) consent to such security interest has been obtained from
any applicable third party, (C) any other assets with respect to which the
Administrative Agent and Borrower agree that the costs of obtaining a security
interest are excessive in relation to the value of the security to be afforded
thereby or (D) all real property of the Grantors. Notwithstanding anything to
the contrary contained in clause (iii)(B) of the foregoing proviso, the Security
Interests granted herein shall immediately and automatically attach to and the
term “Collateral” shall immediately and automatically include the rights under
any such lease, instrument, contract or agreement at such time as such
prohibition, restriction, event of default or termination right terminates or is
waived.

Notwithstanding the foregoing, the payment and performance of the Secured
Obligations shall not be secured by any Hedge Agreement between any Grantor and
any Secured Party.

SECTION 2.2 Partnership/LLC Interests.

(a) Subject to Section 7.17, each limited liability company agreement, operating
agreement, membership agreement, partnership agreement or similar agreement
relating to any Partnership/LLC Interests (as amended, restated, supplemented or
otherwise modified from time to time, a “Partnership/LLC Agreement”) is amended
by this Section 2.2 to permit each member, manager or partner that is a Grantor
to pledge all of the Partnership/LLC Interests in which such Grantor has rights
and grant and collaterally assign to the Secured Parties a lien and security
interest in its Partnership/LLC Interests in which such Grantor has rights
without any further consent, approval or action by any other party, including,
without limitation, any other party to any Partnership/LLC Agreement or
otherwise.

 

7



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, the
Secured Parties or their respective designees shall have the right (but not the
obligation) to be substituted for the applicable Grantor as a member, manager or
partner under the applicable Partnership/LLC Agreement and the Secured Parties
shall have all rights, powers and benefits of such Grantor as a member, manager
or partner, as applicable, under such Partnership/LLC Agreement. For avoidance
of doubt, such rights, powers and benefits of a substituted member shall include
all voting and other rights and not merely the rights of an economic interest
holder. So long as this Agreement remains in effect, no further consent,
approval or action by any other party including, without limitation, any other
party to the Partnership/LLC Agreement or otherwise shall be necessary to permit
the Secured Parties to be substituted as a member, manager or partner pursuant
to this paragraph. The rights, powers and benefits granted pursuant to this
paragraph shall inure to the benefit of the Secured Parties and their respective
successors, assigns and designated agents, as intended third party
beneficiaries.

(c) Each applicable Grantor and each applicable Issuer agrees that so long as
this Agreement remains in effect, no Partnership/LLC Agreement shall be amended
to modify the provisions of this Section 2.2 without the prior written consent
of the Administrative Agent.

SECTION 2.3 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by the Administrative Agent or any other Secured Party of any
of the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent nor
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Extensions of
Credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Secured Party that:

SECTION 3.1 Organization; Power; Qualification. Each Grantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, has the power and authority to own, lease and
operate its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

SECTION 3.2 Authorization of Agreement; Compliance with Laws; Non Contravention.
Each Grantor has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement. This Agreement has been duly executed and delivered by the
duly authorized officers of each Grantor and this Agreement constitutes the
legal, valid and binding obligation of such Grantor, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors
rights in general and by general principles of equity. The execution, delivery
and performance by the Grantors of this Agreement do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any material
Governmental Approval or violate any material provision of any Applicable Law,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Grantor, (c) conflict with, result in a breach of or constitute a default under
any indenture, agreement, or other instrument to which any Grantor is a party or
by which any of its properties may be bound or any Governmental Approval
relating to such Grantor, except where such conflict, breach or default could
not reasonably be expected to have a Material Adverse Effect, or (d) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Grantor other than Liens
arising under the Loan Documents.

SECTION 3.3 Governmental Approvals. No approval, consent, exemption,
authorization or other action by, notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Grantor or
any Issuer of this Agreement, except (a) as may be required by laws affecting
the offering and sale of securities generally, (b) filings with the United
States Copyright Office and/or the United States Patent and Trademark Office,
(c) filings under the UCC and/or the Assignment of Claims Act and (d) as may be
required with respect to Vehicles registered under a certificate of title.

SECTION 3.4 Perfected First Priority Liens. Each financing statement naming any
Grantor as a debtor is in appropriate form for filing in the appropriate offices
of the states specified on Schedule 3.6. The Security Interests granted pursuant
to this Agreement constitute valid and enforceable first priority perfected
security interests in all of the Collateral in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for the Secured Obligations, subject only to Permitted Liens.

SECTION 3.5 Title, No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Permitted Liens. No Grantor has authenticated any agreement
authorizing any secured party thereunder to file a financing statement, except
to perfect Permitted Liens.

 

9



--------------------------------------------------------------------------------

SECTION 3.6 State of Organization; Location of Inventory, Equipment and
Fixtures; Other Information.

(a) The exact legal name of each Grantor is set forth on Schedule 3.6 (as such
schedule may be updated from time to time pursuant to Section 4.3).

(b) Each Grantor is a Registered Organization organized under the laws of the
state identified on Schedule 3.6 under such Grantor’s name (as such schedule may
be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and, to the extent applicable, Registered Organization
number of each Grantor are set forth on Schedule 3.6 under such Grantor’s name
(as such schedule may be updated from time to time pursuant to Section 4.3).

(c) All Collateral consisting of Inventory, Equipment and Fixtures (whether now
owned or hereafter acquired) is (or will be) located at the locations specified
on Schedule 3.6, except as otherwise permitted hereunder.

(d) The mailing address, chief place of business, chief executive office and
office where each Grantor keeps its books and records relating to the Accounts,
Documents, General Intangibles, Instruments and Investment Property in which it
has any interest are located at the locations specified on Schedule 3.6 under
such Grantor’s name. No Grantor has any other places of business except those
separately set forth on Schedule 3.6 under such Grantor’s name. Except as
disclosed on Schedule 3.6 under such Grantor’s name, no Grantor has acquired
assets from any Person, other than assets acquired in the ordinary course of
such Grantor’s business from a Person engaged in the business of selling goods
of such kind, during the past five years.

SECTION 3.7 Accounts. To the knowledge of the Grantors, no Account Debtor has
any defense, setoff, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral or otherwise except
defenses, setoffs, claims or counterclaims that are not, in the aggregate,
material to the value of the Accounts, taken as a whole. None of the Accounts
is, nor will any hereafter arising Account be, evidenced by a promissory note or
other Instrument (other than a check) that has not been pledged to the
Administrative Agent in accordance with the terms hereof.

SECTION 3.8 Chattel Paper. As of the date hereof, no Grantor holds any Chattel
Paper in the ordinary course of its business.

SECTION 3.9 Commercial Tort Claims. As of the date hereof, all Commercial Tort
Claims owned by any Grantor are listed on Schedule 3.9.

SECTION 3.10 Deposit Accounts and Securities Accounts. As of the date hereof,
all Deposit Accounts (including, without limitation, cash management accounts
that are Deposit Accounts and all Excluded Deposit Accounts), Securities
Accounts (including, without limitation, cash management accounts that are
Securities Accounts) and lockboxes owned by any Grantor are listed on Schedule
3.10.

 

10



--------------------------------------------------------------------------------

SECTION 3.11 Intellectual Property.

(a) As of the date hereof, all Copyright registrations, Copyright applications,
issued Patents, Patent applications, Trademark registrations and Trademark
applications owned by any Grantor in its own name are listed on Schedule 3.11
(as such schedule may be updated from time to time pursuant to Section 4.3).

(b) Except as set forth on Schedule 3.11 on the date hereof (as such schedule
may be updated from time to time pursuant to Section 4.3), none of the
Intellectual Property owned by any Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor, except as could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.12 Inventory. Except as could not reasonably be expected to have a
Material Adverse Effect, Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects. To the knowledge of each
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright that restricts any Grantor’s ability to manufacture
and/or sell such Inventory. The completion of the manufacturing process of such
Inventory by a Person other than the applicable Grantor would be permitted under
any contract to which such Grantor is a party or to which the Inventory is
subject.

SECTION 3.13 Investment Property; Partnership/LLC Interests.

(a) As of the date hereof, all Investment Property and all Partnership/LLC
Interests owned by any Grantor are listed on Schedule 3.13 (as such schedule may
be updated from time to time pursuant to Section 4.3).

(b) All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor and included in the Collateral (i) have been duly and
validly issued and, if applicable, are fully paid and nonassessable, (ii) are
beneficially owned of record by such Grantor and (iii) constitute all (subject
to clauses (i) and (ii) of the proviso to the definition of Collateral with
respect to the percentage of such Capital Stock or Partnership/LLC Interests
constituting Collateral) of the issued and outstanding shares of all classes of
the Capital Stock or Partnership/LLC Interests of such Issuer issued to such
Grantor.

(c) None of the Partnership/LLC Interests (i) is dealt in or traded on a
Securities exchange or in securities markets, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security or (iv) is held in a Securities Account.

SECTION 3.14 Instruments.

As of the date hereof, no Grantor holds any Instruments or is named a payee of
any promissory note or other evidence of indebtedness.

SECTION 3.15 Government Contracts. As of the date hereof, no Grantor is party to
any contract with a Governmental Authority under which such Governmental
Authority, as account debtor, owes a monetary obligation to any Grantor under
any account.

 

11



--------------------------------------------------------------------------------

SECTION 3.16 Aircraft. As of the date hereof, none of the Collateral
constitutes, or is the proceeds of, (a) an aircraft, airframe, aircraft engine
or related property, (b) an aircraft leasehold interest or (c) any other
interest in or to any of the foregoing.

ARTICLE IV

COVENANTS

Until the Secured Obligations (other than contingent indemnity obligations not
yet due) shall have been paid in full and the Commitments terminated, unless
consent has been obtained in the manner provided for in Section 7.2, each
Grantor covenants and agrees that:

SECTION 4.1 Maintenance of Perfected Security Interest; Further Information.

(a) Each Grantor shall maintain the Security Interest created by this Agreement
as a first priority perfected Security Interest (subject only to Permitted
Liens) and shall defend such Security Interest against the claims and demands of
all Persons whomsoever (other than the holders of Permitted Liens).

(b) Each Grantor will from time to time furnish to the Administrative Agent upon
the Administrative Agent’s or any Lender’s reasonable request statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Lender may reasonably request, all in reasonable detail.

SECTION 4.2 Maintenance of Insurance. Each Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 9.3 of the
Credit Agreement.

SECTION 4.3 Changes in Locations; Changes in Name or Structure. No Grantor will,
except upon thirty (30) days’ prior written notice to the Administrative Agent
(which time period may be reduced by the Administrative Agent in its sole
discretion by written notice to such Grantor) and delivery to the Administrative
Agent of (a) all additional financing statements (executed if necessary for any
particular filing jurisdiction) and other instruments and documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the Security Interests and (b) if applicable, a written supplement
to the Schedules of this Agreement:

(i) permit any Deposit Account (other than Excluded Deposit Accounts) described
on Schedule 3.10 to be closed or maintained with any other depositary bank;

(ii) permit any Investment Property (other than Certificated Securities
delivered to the Administrative Agent pursuant to Section 4.5) to be held by a
Securities Intermediary other than the Securities Intermediary that held such
Investment Property as of the date hereof as set forth on Schedule 3.13;

(iii) change its jurisdiction of organization or the location of its chief
executive office (or the location where any Grantor maintains its books and
records relating to Accounts, Documents, General Intangibles, Instruments and
Investment Property in which it has any interest) from that identified on
Schedule 3.6; or

(iv) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading under the UCC.

 

12



--------------------------------------------------------------------------------

SECTION 4.4 Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder, (b) the occurrence of any other event which could reasonably be
expected to have a Material Adverse Effect on the aggregate value of the
Collateral or on the Security Interests, (c) any Collateral which, to the
knowledge of such Grantor, constitutes a Government Contract, and (d) the
acquisition or ownership by such Grantor of any (i) Commercial Tort Claim,
(ii) Deposit Account (other than Excluded Deposit Accounts), or (iii) Investment
Property after the date hereof.

SECTION 4.5 Delivery Covenants. Each Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of the Secured Parties, all
Certificated Securities, Partnership/LLC Interests evidenced by a certificate,
negotiable Documents, Instruments, and Tangible Chattel Paper owned or held by
such Grantor, in each case, together with an Effective Endorsement and
Assignment and all Supporting Obligations, as applicable, unless such delivery
and pledge has been waived in writing by the Administrative Agent.

SECTION 4.6 Control Covenants.

(a) Each Grantor shall use commercially reasonable efforts to instruct (i) each
depositary bank (other than the Administrative Agent) holding a Deposit Account
(other than Excluded Deposit Accounts) owned by such Grantor and (ii) each
Securities Intermediary holding any Investment Property owned by such Grantor,
to execute and deliver a control agreement, sufficient to provide the
Administrative Agent with Control of such Deposit Account or Investment Property
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent (any such depositary bank executing and delivering any such
control agreement, a “Controlled Depositary”, and any such Securities
Intermediary executing and delivering any such control agreement, a “Controlled
Intermediary”). In the event any such depositary bank or Securities Intermediary
refuses to execute and deliver such control agreement, the Administrative Agent,
in its sole discretion, may require the applicable Deposit Account and
Investment Property to be transferred to the Administrative Agent or a
Controlled Depositary or Controlled Intermediary, as applicable. Forty-five
(45) days (or such other number of days to which the Administrative Agent may
agree) after the date hereof, all Deposit Accounts (other than Excluded Deposit
Accounts) and all Investment Property will be maintained with the Administrative
Agent or with a Controlled Depository or a Controlled Intermediary, as
applicable.

(b) Upon the request of the Administrative Agent, each Grantor will take such
actions and deliver all such agreements as are reasonably requested by the
Administrative Agent to provide the Administrative Agent with Control of all
Letter of Credit Rights and Electronic

 

13



--------------------------------------------------------------------------------

Chattel Paper owned or held by such Grantor, including, without limitation, with
respect to any such Electronic Chattel Paper, by having the Administrative Agent
identified as the assignee of the Record(s) pertaining to the single
authoritative copy thereof.

(c) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $1,000,000
in the aggregate (such Collateral exceeding such amount, the “Excess
Collateral”) of any Grantor is at any time in the possession or control of any
single consignee, warehouseman, bailee (other than a carrier transporting
Inventory to a purchaser in the ordinary course of business), processor, or any
other third party at any location that is not set forth on Schedule 3.6(c), such
Grantor shall notify in writing such Person of the Security Interests created
hereby, shall use commercially reasonable efforts to obtain such Person’s
acknowledgment in writing to hold all such Collateral for the benefit of the
Administrative Agent subject to the Administrative Agent’s instructions, and
shall use commercially reasonable efforts to cause such Person to issue and
deliver to the Administrative Agent warehouse receipts, bills of lading or any
similar documents relating to such Collateral, together with an Effective
Endorsement and Assignment; provided that if such Grantor is not able to obtain
such agreement and cause the delivery of such items, the Administrative Agent,
in its sole discretion, may require such Excess Collateral to be moved to
another location specified thereby. Further, each Grantor shall perfect and
protect such Grantor’s ownership interests in all Inventory stored with a
consignee against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement in all
appropriate filing offices, providing any written notices required by the UCC to
notify any prior creditors of the consignee of the consignment arrangement, and
taking such other actions as may be appropriate to perfect and protect such
Grantor’s interests in such inventory under Section 9-103, Section 9-324 and
Section 9-505 of the UCC or otherwise. All such financing statements filed
pursuant to this Section 4.6(c) shall be assigned to the Administrative Agent,
for the ratable benefit of the Secured Parties.

SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any other
Applicable Law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent determines appropriate to perfect the Security
Interests of the Administrative Agent under this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal property.”
Further, a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Each Grantor hereby
authorizes, ratifies and confirms all financing statements and other filing or
recording documents or instruments filed by the Administrative Agent prior to
the date of this Agreement.

 

14



--------------------------------------------------------------------------------

SECTION 4.8 Accounts.

(a) Other than in the ordinary course of business consistent with its past
practice, no Grantor will (i) grant any extension of the time of payment of any
Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account or (v) amend, supplement or modify
any Account in any manner that could reasonably be likely to adversely affect
the value thereof, except where such extension, compromise, settlement, release,
credit, discount, amendment, supplement or modification could not reasonably be
expected to have a Material Adverse Effect, either individually or in the
aggregate.

(b) At any time and from time to time, upon the Administrative Agent’s
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.

SECTION 4.9 Intellectual Property.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through licensees) (i) will use each
registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not do any act, or knowingly omit to do any act,
whereby any issued Patent owned by such Grantor would reasonably be expected to
become forfeited, abandoned or dedicated to the public, (v) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any registered Copyright owned by such Grantor or
Copyright for which an application is pending (owned by such Grantor) could
reasonably be expected to become invalidated or otherwise impaired and (vi) will
not (either itself or through licensees) do any act whereby any material portion
of such Copyrights may fall into the public domain.

(b) Each Grantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any material Intellectual Property owned by such Grantor may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same.

 

15



--------------------------------------------------------------------------------

(c) Whenever a Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five (5) Business Days (which time
period may extended by the Administrative Agent in its sole discretion by
written notice to such Grantor) after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the security interest of the Secured Parties in any material
Copyright, Patent or Trademark and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby.

(d) Each Grantor will take all reasonable and necessary steps, at such Grantor’s
sole cost and expense, including, without limitation, in any proceeding before
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) of, and to maintain each registration of, the material
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

(e) In the event that any material Intellectual Property owned by a Grantor is
infringed, misappropriated or otherwise violated by a third party, the
applicable Grantor shall (i) at such Grantor’s sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns of such infringement, misappropriation or
violation.

SECTION 4.10 Investment Property; Partnership/LLC Interests.

(a) Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
those additional Investment Property or Partnership/LLC Interests that will be
subject to the Security Interest granted herein in favor of the Secured Parties,
or (ii) enter into any agreement or undertaking restricting the right or ability
of such Grantor or the Administrative Agent to sell, assign or transfer any
Investment Property or Partnership/LLC Interests or Proceeds thereof. The
Grantors will defend the right, title and interest of the Administrative Agent
in and to any Investment Property and Partnership/LLC Interests against the
claims and demands of all Persons whomsoever.

(b) If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer,

 

16



--------------------------------------------------------------------------------

such Grantor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties, segregated from other funds of such
Grantor, and promptly deliver the same to the Administrative Agent, on behalf of
the Secured Parties, in accordance with the terms hereof.

SECTION 4.11 Equipment. Each Grantor will maintain each item of Equipment in
good working order and condition (reasonable wear and tear and obsolescence
excepted).

SECTION 4.12 Vehicles. Upon the request of the Administrative Agent upon the
occurrence and during the continuance of an Event of Default, all applications
for certificates of title or ownership indicating the Administrative Agent’s
first priority Lien on the Vehicle (subject to any Permitted Liens) covered by
such certificate, and any other necessary documentation, shall be filed in each
office in each jurisdiction which the Administrative Agent shall deem reasonably
advisable to perfect its Liens on the Vehicles.

SECTION 4.13 Government Contracts. Each Grantor shall promptly notify the
Administrative Agent, in writing, if it enters into any contract with a
Governmental Authority under which such Governmental Authority, as account
debtor, owes a monetary obligation to any Grantor under any Account in excess of
$500,000.

SECTION 4.14 Further Assurances. Upon the request of the Administrative Agent
and at the sole expense of the Grantors, each Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(i) the assignment of any Material Contract, (ii) with respect to Government
Contracts, assignment agreements and notices of assignment, in form and
substance satisfactory to the Administrative Agent, duly executed by any
Grantors party to such Government Contract in compliance with the Assignment of
Claims Act (or analogous state Applicable Law), and (iii) all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may reasonably request and as may be required by
law in connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.

ARTICLE V

REMEDIAL PROVISIONS

SECTION 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Applicable Law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands,

 

17



--------------------------------------------------------------------------------

defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Administrative Agent may disclaim all warranties in
connection with any sale or other disposition of the Collateral, including,
without limitation, all warranties of title, possession, quiet enjoyment and the
like. The Administrative Agent or any other Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. To the extent permitted by Applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by it of any rights hereunder except to the extent any such claims, damages, or
demands result solely from the gross negligence or willful misconduct of the
Administrative Agent or any other Secured Party, in each case against whom such
claim is asserted. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.

SECTION 5.2 Specific Remedies.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Administrative Agent) its Account Debtors and parties to the Material
Contracts subject to a Security Interest that such Accounts and the Material
Contracts have been assigned to the Administrative Agent, for the ratable
benefit of the Secured Parties;

(ii) upon the request of the Administrative Agent, each Grantor shall forward to
the Administrative Agent, on the last Business Day of each week, deposit slips
related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent;

 

18



--------------------------------------------------------------------------------

(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), subject to the terms of any Permitted Liens, such Grantor
agrees that it will, within one (1) Business Day of such receipt, deposit all
such items of payment into a cash collateral account at the Administrative Agent
(the “Collateral Account”) or in a Deposit Account (other than an Excluded
Deposit Account) at a Controlled Depositary, and until such Grantor shall
deposit such cash, money, checks or any other similar items of payment in the
Collateral Account or in a Deposit Account (other than an Excluded Deposit
Account) at a Controlled Depositary, such Grantor shall hold such cash, money,
checks or any other similar items of payment in trust for the Administrative
Agent and the Secured Parties and as property of the Secured Parties, separate
from the other funds of such Grantor, and the Administrative Agent shall have
the right to transfer or direct the transfer of the balance of each Deposit
Account (other than an Excluded Deposit Account) to the Collateral Account. All
such Collateral and Proceeds of Collateral received by the Administrative Agent
hereunder shall be held by the Administrative Agent in the Collateral Account as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.4;

(iv) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
or Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property, or Partnership/LLC Interests, and any or all of any Investment
Property, or Partnership/LLC Interests may, at the option of the Administrative
Agent and the Secured Parties, be registered in the name of the Administrative
Agent or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (A) all voting, corporate and other rights pertaining to such
Investment Property, or any such Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers or otherwise and
(B) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property, or
Partnership/LLC Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Investment Property, or Partnership/LLC Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Investment Property, or Partnership/LLC
Interests, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property, or Partnership/LLC Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, each Grantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and Partnership/LLC
Interests to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms

 

19



--------------------------------------------------------------------------------

of this Agreement, without any other or further instructions from such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to notice that such Event
of Default is no longer continuing, and (ii) except as otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to any Investment Property, or Partnership/LLC Interests directly to the
Administrative Agent; and

(v) the Administrative Agent shall be entitled to (but shall not be required
to): (A) proceed to perform any and all obligations of the applicable Grantor
under any Material Contract and exercise all rights of such Grantor thereunder
as fully as such Grantor itself could, (B) do all other acts which the
Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, the other Loan Documents
or Applicable Law, and (C) sell, assign or otherwise transfer any Material
Contract in accordance with the Credit Agreement, the other Loan Documents and
Applicable Law, subject, however, to the prior approval of each other party to
such Material Contract, to the extent required under the Material Contract. The
Administrative Agent shall not exercise rights under any IP License granted
under any commercial or technology agreement (e.g., provisions granting
intellectual property rights by or to the Borrower or any of its Subsidiaries)
in the ordinary course of business in a manner inconsistent with the terms of
the applicable agreement.

(c) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and other
corporate, company and partnership rights with respect to any Investment
Property and Partnership/LLC Interests.

SECTION 5.3 Private Sale.

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Collateral, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Collateral for
the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

20



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Collateral valid and binding and in
compliance with any and all other Applicable Laws. Each Grantor further agrees
that a breach of any of the covenants contained in this Section 5.3 will cause
irreparable injury to the Administrative Agent and the other Secured Parties,
that the Administrative Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 5.3 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred and is continuing under the
Credit Agreement.

SECTION 5.4 Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of the Collateral or any Proceeds
of the Collateral in payment in whole or in part of the Secured Obligations
(after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements) in accordance with
Section 14.3 of the Credit Agreement. Only after (i) the payment by the
Administrative Agent of any other amount required by any provision of Applicable
Law, including, without limitation, Section 9-610 and Section 9-615 of the UCC
and (ii) the payment in full of the Secured Obligations and the termination of
the Commitments, shall the Administrative Agent account for the surplus, if any,
to any Grantor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Grantor).

SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.

ARTICLE VI

THE ADMINISTRATIVE AGENT

SECTION 6.1 Appointment of Administrative Agent as Attorney-In-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints each of the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, effective upon the occurrence and continuation of an Event of
Default, to take any and all appropriate action and to execute any and all
documents and

 

21



--------------------------------------------------------------------------------

instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following upon the occurrence and during the continuation of an Event of
Default:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral whenever
payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) license or assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Administrative Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal

 

22



--------------------------------------------------------------------------------

with any of the Collateral as fully and completely as though the Administrative
Agent was the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Security Interests
of the Secured Parties therein and to effect the intent of this Agreement, all
as fully and effectively as such Grantor might do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Agreement, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans which are Revolving
Credit Loans under the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

SECTION 6.2 Duty of Administrative Agent. The sole duty of the Administrative
Agent with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the interests of
the Administrative Agent and the other Secured Parties in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect

 

23



--------------------------------------------------------------------------------

thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 14.1 of the Credit
Agreement; provided that notices and communications to the Grantors shall be
directed to the Grantors at the address of the Borrower set forth in
Section 14.1 of the Credit Agreement.

SECTION 7.2 Amendments, Waivers and Consents. None of the terms or provisions of
this Agreement may be amended, supplemented or otherwise modified, nor may any
of them be waived, nor may any consent be given, except in accordance with
Section 14.2 of the Credit Agreement.

SECTION 7.3 Expenses, Indemnification, Waiver of Consequential Damages, etc.

(a) The Grantors, jointly and severally, shall pay all out-of-pocket expenses
incurred by the Administrative Agent and each other Secured Party to the extent
the Borrower would be required to do so pursuant to Section 14.3 of the Credit
Agreement.

(b) The Grantors, jointly and severally, shall pay and shall indemnify each
Recipient (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes to the extent the
Borrower would be required to do so pursuant to Section 5.11 of the Credit
Agreement.

(c) The Grantors, jointly and severally, shall indemnify each Indemnitee to the
extent the Borrower would be required to do so pursuant to Section 14.3 of the
Credit Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, to the
fullest extent permitted by Applicable Law, each Grantor shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.

(e) No Indemnitee referred to in Section 7.3(c) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement, or the other
Loan Documents or the transactions contemplated hereby or thereby.

(f) All amounts due under Sections 7.3(a) and (c) shall be payable promptly
after demand therefor.

 

24



--------------------------------------------------------------------------------

SECTION 7.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Grantor
against any and all of the obligations of such Grantor now or hereafter existing
under this Agreement or any other Loan Document to such Secured Party
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Grantor may be contingent or unmatured or are owed to a branch or office of
such Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Secured Party or its
respective Affiliates may have. Each Secured Party agrees to notify such Grantor
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

SECTION 7.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York) without
reference to the conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each Grantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Grantor irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the

 

25



--------------------------------------------------------------------------------

parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Appointment of the Borrower as Agent for the Grantors. Each Grantor hereby
irrevocably appoints and authorizes the Borrower to act as its agent for service
of process and notices required to be delivered under this Agreement or under
the other Loan Documents, it being understood and agreed that receipt by the
Borrower of any summons, notice or other similar item shall be deemed effective
receipt by each Grantor and its Subsidiaries.

SECTION 7.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.7 Injunctive Relief.

(a) Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Administrative Agent
and the other Secured Parties. Therefore, each Grantor agrees that the
Administrative Agent and the other Secured Parties, at the option of the
Administrative Agent and the other Secured Parties, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute, whether such dispute is
resolved through arbitration or judicially.

 

26



--------------------------------------------------------------------------------

SECTION 7.8 No Waiver By Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Agreement
is not intended to be exhaustive and the exercise by the Administrative Agent
and the other Secured Parties of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative, and
shall be in addition to any other right or remedy given hereunder or under the
other Loan Documents or that may now or hereafter exist at law or in equity or
by suit or otherwise.

SECTION 7.9 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Grantor may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the other Secured Parties
(except as otherwise provided by the Credit Agreement).

SECTION 7.10 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.

SECTION 7.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 7.12 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 7.13 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

 

27



--------------------------------------------------------------------------------

SECTION 7.14 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of the Credit Agreement shall control, if applicable. In the event of
any such conflict with respect to which the provisions of the Credit Agreement
are not applicable, the provisions of this Agreement shall control. The parties
acknowledge and agree that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the other Secured Parties in any other Loan
Document shall not be deemed a conflict with this Agreement.

SECTION 7.15 Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 7.16 Acknowledgements.

(a) Each Grantor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(ii) it has received a copy of the Credit Agreement and has reviewed and
understands same;

(iii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(iv) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.

(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it. Each Issuer agrees to provide such
notices to the Administrative Agent as may be necessary to give full effect to
the provisions of this Agreement.

 

28



--------------------------------------------------------------------------------

SECTION 7.17 Releases.

(a) At such time as the Secured Obligations shall have been paid in full in cash
and the Commitments have been terminated, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable to evidence the release of the Liens created hereby on
such Collateral. In the event that all the Capital Stock of any Grantor that is
a Subsidiary of the Borrower shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement, then, at the request of the
Borrower and at the expense of the Grantors, such Grantor shall be released from
its obligations hereunder; provided that the Borrower shall have delivered to
the Administrative Agent, at least ten (10) Business Days prior to the date of
the proposed release, a written request for release identifying the relevant
Grantor and a description of the sale or other disposition in reasonable detail,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.

SECTION 7.18 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 9.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

SECTION 7.19 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Secured Obligations remain unpaid or unsatisfied, any of the Commitments
remain in effect or the Credit Facility has not been terminated.

[Signature Pages to Follow]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

BLACKHAWK NETWORK HOLDINGS, INC., as Grantor By:  

/s/ Jerry N. Ulrich

  Name:  

Jerry N. Ulrich

  Title:  

CFO & CAO

EWI HOLDINGS, INC., as Grantor and Issuer By:  

/s/ Jerry N. Ulrich

  Name:  

Jerry N. Ulrich

  Title:  

Treasurer

CARDPOOL, INC., as Grantor and Issuer By:  

/s/ Jerry N. Ulrich

  Name:  

Jerry N. Ulrich

  Title:  

CFO

BLACKHAWK NETWORK, INC., as Grantor and Issuer By:  

/s/ Jerry N. Ulrich

  Name:  

Jerry N. Ulrich

  Title:  

CFO & CAO

[Signature Pages Continue]



--------------------------------------------------------------------------------

BLACKHAWK NETWORK (OVERSEAS TERRITORIES), LLC, as Issuer

By: Blackhawk Network Holdings, Inc.,

Its Sole Member

By:  

/s/ Jerry N. Ulrich

  Name:  

Jerry N. Ulrich

  Title:  

CFO & CAO

BLACKHAWK NETWORK CALIFORNIA, INC., as Issuer By:  

/s/ Jerry N. Ulrich

  Name:  

Jerry N. Ulrich

  Title:  

CFO

BLACKHAWK NETWORK (UK) LTD., as Issuer By:  

/s/ David E. Durant

  Name:  

David E. Durant

  Title:  

Secretary

BLACKHAWK NETWORK (EUROPE) LTD., as Issuer By:  

/s/ David E. Durant

  Name:  

David E. Durant

  Title:  

Secretary

[Signature Pages Continue]



--------------------------------------------------------------------------------

BLACKHAWK NETWORK (CANADA) LTD., as Issuer By:  

/s/ Jerry N. Ulrich

  Name:  

Jerry N. Ulrich

  Title:  

SVP & CAO

BLACKHAWK NETWORK (JAPAN) KK, as Issuer By:  

/s/ Stewart Rigby

  Name:  

Stewart Rigby

  Title:  

Director

 

BLACKHAWK NETWORK (AUSTRALIA) PTY LTD., as Issuer By:  

/s/ Stewart Rigby

  Name:  

Stewart Rigby

  Title:  

Director

BH NETWORK HOLDINGS (EUROPE) B.V., as Issuer By:   /s/ D.A. de Vries   /s/ T.
Huisman  

 

  Name:   D.A. de Vries   T. Huisman    

 

  Title:  

Intertrust (Netherlands) B.V.

   

Managing Director

[Signature Pages Continue]



--------------------------------------------------------------------------------

Acknowledged by the Administrative Agent as of the day and year first written
above: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Brian Buck

Name:  

Brian Buck

Title:  

Director